ON MOTION FOR REHEARING
On the Motion for Rehearing, the insurance carrier continues to urgé strongly that Oswald was totally disabled prior to this injury and that the prior incapacity was the sole cause of any total incapacity. The insurance association did not contest the fact that there was an injury as defined under the workers’ compensation law during the course and scope of Oswald’s employment. Injury was properly defined for the jury as follows:
“INJURY” means damage or harm to the physical structure of the body and such diseases or infection as naturally result therefrom, or the excitement, acceleration, or aggravation of any disease, infirmity, or condition, previously or subsequently existing, by reason of such damage or harm.
(Emphasis added.)
The jury was also given the appropriate definition of producing cause:
“PRODUCING CAUSE” means an injury or condition which, either independently or together with one or more other injuries or conditions, results in inca*643pacity, and without which such incapacity would not have occurred when it did.
(Emphasis added.)
The only evidence before the court as to bodily injury concerned the condition of Oswald’s back. Two medical experts testified. Dr. Zum Brunnen testified that Oswald’s inability to work was solely because of the on-the-job injury. The carrier’s expert, Dr. Knight, testified that the on-the-job injury acutely exacerbated Oswald’s spondylolisthesis condition and that the injury incapacitated him to the extent that he could not return to any kind of duty at the work place for two months.
When taken with the proper legal definition, this evidence, along with the evidence of Oswald’s hospitalization, negates the carrier’s argument that prior injuries and the spondylolisthesis condition were the sole cause of any total disability.
On motion for rehearing, the insurance carrier correctly states that the jury finding that the prior injury had not contributed to Oswald’s incapacity was limited to the incapacity found by the jury. The specific language of the jury question was as follows:
Do you find from a preponderance of the evidence that Plaintiff’s injury of February 1974, if any, when working for North American Car Corporation, has not contributed to the incapacity found by you?
(Emphasis added.)
The carrier contends that since the jury only found partial incapacity in their previous answer, this finding would not cover other bodily conditions that might exist in addition to this partial incapacity. However, we have found that the finding that there was no total incapacity for even a short interval after the injury while Oswald was in the hospital was against the great weight and preponderance of the evidence. Both medical experts agree that there was some period of time when Oswald was not able to perform any of his duties as a worker. Both experts have agreed that the on-the-job injury contributed to that incapacity. Under the Workers’ Compensation Act, Oswald is entitled to compensation for total disability for this period of time even if prior injuries and Oswald’s back condition were also producing causes of this disability.
The motion for rehearing is overruled.